Citation Nr: 1234137	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-38 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to extension of a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 beyond May 31, 2009, based on convalescence following a November 4, 2008 left shoulder surgery.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990 and from February 1991 to April 1991, with additional service in the Reserve.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from October 2006, September 2007, and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The probative evidence of record does not show that the Veteran's currently diagnosed low back disorder is related to his military service.

2.  Left shoulder rotator cuff repair surgery on November 4, 2008 necessitated convalescence through September 8, 2009.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in active military service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an extension of a temporary total disability evaluation beyond May 31, 2009, based on convalescence following a left shoulder surgery on November 4, 2008 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue denied herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to initial adjudication of the Veteran's claim, the RO's July 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With respect to the Dingess requirements, the July 2006 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA and private medical records, and his Social Security Administration records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A November 2011 VA examiner identified the Veteran's most recent private treatment records dated in September and December 2011 from Dr. E.S. at the M. clinic in Eau Claire, Wisconsin, which has not been associated with the claims file.  However, as the November 2011 VA examiner who rendered an etiology opinion regarding the Veteran's low back disorder had the opportunity to review these records, the absence of these records in the claims file would not change the objective and dispositive findings made during the VA examination.  Accordingly, the Board finds that there is no prejudice to the Veteran in not obtaining such records and the lack of the referenced private treatment records in this issue is harmless.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Furthermore, the Veteran was provided with a VA examination to determine the etiology of his current low back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In compliance with the Board's September 2011 remand, a VA medical opinion was obtained in November 2011 as to whether the Veteran's low back disorder was related to his service.  The Board finds this VA examination adequate as it was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiner provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the foregoing, the Board concludes that there has been substantial compliance with its September 2011 remand with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service Connection for a Low Back Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Through various written statements, the Veteran claims that the onset of his currently diagnosed low back disorder was while he was in service.  Specifically, he contends that during the first period of active duty service in the Army from June 1987 to June 1990, his military occupation specialty (MOS) was a Cargo Specialist and his job was considered one of the most physically demanding jobs in the Army.  He reported that his military duties consisted of loading, off-loading, and lashing down with steel chains any military vehicle ranging from trucks to M1 tanks, which was very harsh on his back and shoulders.  Additionally, he contends that he injured his back in April 1990 while he was assisting a mechanic in the motor pool lifting a duelie onto a vehicle after which time he went to sick call due to sharp pain in the his lower back.  The Veteran claims that he continued to experience intermittent low back pain ever since that time, which became progressive worse over time.

The Veteran's August 1986 pre-entrance examination noted no abnormalities with regard to his lumbar spine.  On the report of medical history, he denied recurrent back pain.  

In an April 1990 service treatment report, the Veteran reported mid back pain radiating to the neck due to indirect trauma with sit-ups.  The assessment was mechanical back pain.

On his April 1990 separation examination, the Veteran reported recurrent back pain and inability to assume certain positions due to severe back pain.  The examining physician noted no abnormalities as to the Veteran's lumbar spine.

The Veteran's reserve service treatment reports reflect that he complained of back pain on multiple occasions, in October 1997, July 2000, August 2000, and October 2000.  The diagnoses were "low back pain, probably muscular in origin" and low back strain.

After separation from service, a September 2003 private magnetic resonance imaging (MRI) of the Veteran's lumbar spine revealed mild to moderate scoliosis; juvenile discogenic disease with thoracolumbar Scheuermann's and multilevel degeneration of the lumbar discs.  On a repeat MRI in November 2004, the findings included scoliosis to the left with multilevel degenerative spondylosis; a moderately sized L5-S1 left disc herniation; advanced L4-5 degenerative spondylosis; and lateral and central lumbar stenosis.

A March 2004 private treatment report noted an assessment of mechanical low back pain mostly due to muscle atrophy and hamstring tightness.

In a June 2005 letter, the Veteran's private physician explained that the Veteran's main complaint was lower back pain with bilateral foot and lower leg paresthesia and muscle fasciculations, which the Veteran reported were slowly worsening over the previous several years.

In an April 2006 private treatment report, the Veteran complained of a flare-up of his back pain after helping his mother move.  The impression was chronic back pain with multilevel degenerative disc disease, lumbar spondylosis, and idiopathic juvenile scoliosis.

In a July 2006 private treatment report, the Veteran reported that his back problems began about 4 years ago and had been worsening over time.  He stated that he had initial injury in the Army around 1989.

The Veteran's wife stated in July 2006 and April 2007 that the Veteran experienced severe daily back pain on lying or sitting down, which prevented him from doing any activities with his son and required to constantly take pain medication to go on with his day.

A VA examination was conducted in October 2006.  The VA examiner stated that the Veteran's claims file was reviewed and that the Veteran served in the military from February 1991 to April 1991.  The Veteran reported an achy pain in the low back radiating up and down and into his legs, with pins and needles sensation.  He stated that he used to go to a chiropractor in 2003 for one year once per week following a motor vehicle accident.  He also reported a history of a fall in the bathtub a couple of years previously but that he did not seek medical attention at that time.  The impression was chronic back pain, with multilevel degenerative disk disease, lumbar spondylosis, and idiopathic juvenile scoliosis.  The examiner stated that the Veteran's current back condition was not related to military service but more likely related to his motor vehicle accident on the freeway, deconditioning and obesity, falls in his bathtub, and other injuries noted while lifting for his mother.

A January 2007 MRI of the Veteran's lumbar spine revealed that the left L5-S1 disc herniation increased in size in comparison with the November 2004 study.  It was also noted that the left foraminal stenosis progressed; there had been interval progression of constriction of the thecal sac at L4-5; the L3-4 level was unchanged.

A March 2007 private operative report shows that the Veteran underwent lumbar microdiscectomies, hemilaminectonies, facetectomies, and foraminotomies secondary to his diagnoses of left L5-S1 herniation and L4 lateral recess stenosis.  

In June 2007, the Veteran was seen status post left L5-S1 microlumbar diskectomy and decompression of the left S1 nerve root and a bilateral L4 hemilaminectomy for spinal stenosis.  He complained of increasing pain and dysesthesias involving both lower extremities with ambulation and standing.  The assessment was bilateral lumbar radiculopathy.  

An August 2007 private treatment report noted the Veteran's complaint of significant back pain and foot paresthesias.  It was noted that on a July 2007 MRI examination, the Veteran did not have significant central canal stenosis at L4-5.  The assessment was low back pain with evidence of degenerative changes in the lumbar spine.  The Veteran's private orthopedist, D.W., M.D., stated 

I discussed with [the Veteran] at some length the occupational duties when he was in the Armed Services, and I believe that it is at least as likely as not that his current symptoms and condition are related to his service-related injuries.

In an October 2007 letter, the Veteran's private neurologist, S.C., D.O., stated

[The] Veteran served in the arm[ed] forces and injured his back.  He has continued to have back pain since leaving the service.  His MRIs of the lumbar spine have revealed disk herniation at the L5-S1 region as well as spinal stenosis at L4-5.  It is more likely than not that this is directly related to his original back injury while serving in the armed forces/military service.  I did review his records from the military as well.

An October 2007 private treatment report noted a diagnosis of disk herniation at L5-S1 as well as spinal stenosis at L4-5 with neurogenic claudication.  It was noted that the Veteran continued to have pain in his lower extremities and numbness in his feet.  

VA treatment records dated from August 2002 through October 2007 show that the Veteran continued to receive treatment for low back pain.  In an October 2006 VA treatment report, the Veteran stated that his current back pain was due to lifting a truck back onto the axle while in service and an MRI performed in August 2004 showed "herniated discs, bulging discs, [and] degenerative disease."

The Veteran underwent another VA spine examination in April 2008.  The VA examiner stated that the Veteran's claims file was reviewed.  The examiner carefully reviewed the Veteran's medical history, to include an inservice back injury while the Veteran was stationed in Ft. Eustis and Ft. Storie, Virginia, at which time the Veteran apparently did a lot of heavy lifting.  The examiner noted that the Veteran was seen in April 1990 due to mechanical low back pain due to trauma but stated that the Veteran failed to claim any back pain on discharge examination.  The examiner also noted that the Veteran started to gain weight in 2001 and that he started to have more low back pain with the weight gain.  It was also noted that the Veteran was involved in a motor vehicle accident in 2003, after which time he received physical therapy for back for six months.  The diagnoses were traumatic injuries to the lumbosacral spine with chronic back pain, multilevel degenerative disk disease, lumbar spondylosis, and idiopathic juvenile scoliosis with posterior herniated disks at L5-S1, operated in 2007 with residuals.  As to the etiology of the Veteran's current low back problems, the examiner stated

I have difficulty with the hiatus of any problem between his service time and the more recent episodes of back difficulties that he has had.  Because of this, I don't really feel that I can relate his present back problems back to his service time without really doing a great deal of conjecture.  I have a feeling that all of the problem he is having today and that was operated on is due to the damage that happened in the accident and then in the lifting and probably other things along with the weight gain that he had.

In reaching this conclusion, the examiner noted that that there was only one entrance of back pain in an April 1990 service treatment report and then six days later there was no mention of back pain on the separation examination.  The examiner also stated that even though the Veteran had significant back problems, they really started much later on with his obesity, which would definitely increase back pain because it tended to pull people forward.  The examiner also considered that the Veteran had a car accident and that he hurt his back helping his mother and then he ended up having an operation.

A July 2008 letter from the Veteran's private chiropractor, Dr. J.S., stated that the Veteran was initially seen for treatment in August 2004 following an auto accident.  Dr. S. stated that the Veteran claimed at that time that he had an ongoing low back pain for years and that he expressed that he had injured himself while in the military.  Based on the foregoing, Dr. S. opined that "[i]t is my opinion from treating [the Veteran] and listening to his history I believe he has suffered a residual permanent injury from the accident he had during his military years."

Most recently, the Veteran was afforded a VA joints examination in November 2011.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported that he injured his back in 1989 while doing maintenance work on a semi-truck.  He stated that he was lifting a tire with a duelie jack when it broke and he felt a sudden sharp pain in the lower back at that time.  He was evaluated and diagnosed with mechanical low back pain and treated with Motrin.  He received no further treatment while on active duty.  The Veteran stated that it was not until about 10 years after military discharge when he saw a chiropractor for low back pain and the pain had progressively gotten worse.  In this regard, the Veteran reported a history of motor vehicle accident in 2003, which precipitated the visits to a chiropractor for a year.  The examiner noted that the medical records indicated that the Veteran had a motor vehicle accident with a significant whiplash injury in January 2003.  Concerning current symptoms, the Veteran reported back spasms at least once a week.  He related that he was recently evaluated for low back pain by Dr. E.S. in November 2011, at which time a bone scan, a CT myelogram, MRI and x-ray of his low back revealed moderate multilevel scoliotic curve and moderate degeneration.  Following a thorough review of all pertinent medical records and a physical examination of the Veteran, the diagnoses were surgery for L5-S1 disc herniation, central spinal canal stenosis, scoliosis, and degenerative disc disease.  The examiner opined that the Veteran's currently diagnosed low back disorder was not "caused by or the result of military."  In support of this opinion, the examiner provided the following rationale:

Scoliosis and central canal spinal stenosis are both congenital conditions that would not be affected by his active duty.  The [V]eteran's back pain while on active duty was in the mid and upper back, not the lower back.  The reason he had surgery was due to a herniated disc at L5-S1 that is a direct result of the one mobile accident that occurred in 2003.  This would have to be considered an intervening/interceding event.  A herniated disc asymptomatic at the time it herniates and typically improves with time or else it significantly gets worse in a short time frame requiring surgery or result of a myelopathy...[i]s not the type of injury that would result in a steady state and suddenly flare-up several years after the initial injury.  Degenerative changes seen on MRIs are part of the natural aging process.

After reviewing the evidence of record, the Board finds that service connection is not warranted for a low back disorder.  There are currently diagnosed surgery for L5-S1 disc herniation, central spinal canal stenosis, scoliosis, and degenerative disc disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

However, the probative evidence of record does not show link the Veteran's current low back disorder to his active duty service.  The evidence of record includes conflicting medical opinions on the etiology of the Veteran's current low back disorder.  In the August 2007 private treatment report, the Veteran's private orthopedist, D.W., M.D., opined that the Veteran's current low back symptoms were related to his back injury in service, after discussing the Veteran's occupational duties in service.  Additionally, in the October 2007 letter, the Veteran's private neurologist, S.C., D.O., stated that the Veteran's current low back disorder was directly related to his original back injury while serving in the military.  However, while these opinions were rendered by competent medical professionals, the Board attaches little probative value to the opinions because neither physician provided an explanation of the basis for such opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In contrast, the October 2006 and April 2008 VA examiners opined that the Veteran's current low back condition was not related to military service but more likely related to his motor vehicle accident in 2003, obesity, falls in his bathtub, and other injuries from lifting while helping his mother.  However, although the October 2006 VA examiner stated that the Veteran's claims file was reviewed, it appears that the examiner only considered the second period of the Veteran's military service from February 1991 to April 1991.  The inservice back injury is claimed to have occurred in April 1990 during the Veteran's first period of active duty service.  Therefore, it is not clear whether the examiner even considered the April 1990 back injury as documented in the Veteran's service treatment records.  Additionally, the April 2008 VA examiner stated that despite the Veteran's documented back injury in April 1990, six days later the Veteran failed to mention any back complaints on his discharge physical examination.  However, the Veteran's April 1990 separation examination report reflects that he in fact marked the box for "recurrent back pain."  Additionally, in a July 2008 letter, the Veteran's private chiropractor, Dr. J.S., stated that when the Veteran was initially seen for treatment in August 2004 following an auto accident in August 2004, he reported an ongoing low back pain for years and that he expressed that he had injured himself while in the military.  For these reasons, the Board has previously found that both the October 2006 and April 2008 VA examiners' opinions were inadequate for VA purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that the weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise, or based on an examination of limited scope.  ); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (finding that a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

The only probative and persuasive medical opinion of record is negative to the Veteran's claim.  The November 2011 VA examiner, after thoroughly reviewing the Veteran's claims file and considering the Veteran's lay assertions, opined that the Veteran's low back disorder was not related to his military service, to include his complaints back pain in service.  In rendering this opinion, the examiner noted that while the Veteran's back pain reported in service were mid and upper back and it was not until about 10 years after military discharge when the Veteran saw a chiropractor for low back pain.  The examiner further noted that a herniated disc is not the type of injury that would result in a steady state and suddenly flare-up several years after the initial injury.  The examiner further noted that the degenerative changes that were seen on the MRIs of the Veteran's lumbar spine were part of the natural aging process.  Regarding scoliosis and central canal spinal stenosis, the examiner explained that they are both congenital conditions that would not be affected by the Veteran's active duty.  The Board accords a significant probative value to the November 2011 VA examiner's opinion because it was rendered by a competent physician and is supported by a well-reasoned rationale.

To extent that the Veteran contends that his current low back disorder was caused by service, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a low back disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board notes that in certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements are competent evidence regarding symptoms capable of observation and may provide sufficient support for a claim of service connection.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, the nature or cause of a low back disorder is not a simple question that can be determined based on mere personal observation by a lay person.  The Board therefore finds that whether the Veteran's current low back disorder is related to or was caused by his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is not shown otherwise that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his current low back disorder was the result of his military service.  Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds that lay statements as to medical causation are not competent evidence to establish service connection for a low back disorder.  Id.  

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extension of a Temporary Total Disability Rating under 38 C.F.R. § 4.30 for Convalescence following a November 4, 2008 Left Shoulder Surgery

The Veteran underwent three left shoulder surgeries in July 2008, November 2008, and September 2009.  Following the three surgeries, the RO awarded temporary total ratings for postsurgical convalescence under 38 C.F.R. § 4.30.  Temporary total ratings were effective from July 18, 2008 to October 31, 2008, following the July 2008 surgery; from November 4, 2008 to May 31, 2009, following the November 2008 surgery; and from September 9, 2009 to November 30, 2009, following the September 2009 surgery.  This was followed by continuation of the permanent rating assignment of 40 percent under Diagnostic Codes 5202-5201, effective December 1, 2009.

The Veteran appealed for an extension of the temporary total rating assigned for the November 2008 surgery.  He contends that the temporary total ratings should last until the next temporary total evaluation became effective, i.e., during the period from June 1, 2009 to September 8, 2009.  He asserts that his left shoulder did not heal completely during the intervening period between the November 2008 and September 2009 left shoulder surgical operations.

The applicable regulations provide that a total disability rating of 100 percent will be assigned without regard to other provision of the rating schedule when it is established by report at hospital discharge, regular discharge or release to non-bed care, or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2011).

A temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30.

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  The Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

A November 2008 private operative report shows that a left shoulder arthroscopic subscapularis tendon repair was performed by W.S., M.D. at the H.P. Surgical Center.  A doctor's note from Dr. S. stated that the Veteran had rotator cuff repair of the left shoulder on November 4, 2008 and that it would take 6 to 12 months for full recovery.

In a January 2009 private orthopedic report, the Veteran was seen two months following his left subscapularis repair.  On physical examination, the Veteran's portals were all healed and there was no swelling.  Dr. S. noted that the Veteran had maximum restriction of his internal rotation but external rotation was already about 45 degrees, which was "pretty remarkable."  It was also noted that elevation was normal and circulation-motor-sensory function was intact.  Dr. S. stated "I advised continued appropriate precautions.  I do not want him doing any maximum contractures of his subscapularis until six months postoperative.  It may be one year before he reaches maximum recovery.  I do believe the internal rotation is going to return."

A June 2009 private MRI report noted the Veteran's history of two arthroscopies, shoulder pain, weakness and decreased range of motion.  Arthrogram of the left shoulder revealed postsurgical appearance status post subscapularis tendon repair surgery and recurrent full thickness tearing diffusely of the supraspinatus tendon, perhaps sparing only its inferior most fibers.

A July 2009 work restricts/report of workability from the Veteran's private orthopedics stated that the Veteran's left shoulder required surgical intervention for recurrent tear and the recovery period was approximately six months.

In reviewing this evidence, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the Veteran meets the criteria for an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond May 31, 2009.  The Board notes that the Veteran has been granted a temporary total disability evaluation under 38 C.F.R. § 4.30 for a period of six months from the first day of the month following the Veteran's November 4, 2008 left shoulder surgery.

As previously noted, under 38 C.F.R. § 4.30(b)(1), total ratings for convalescence may be extended for one or more months up to six months beyond the initial six months period if there is evidence of surgery necessitating at least one month of convalescence; severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited; or immobilization by cast, without surgery, of one major joint or more.  Although the Veteran's portals were all healed with no swelling and the external rotation was about 45 degrees when he was seen two months following his November 2008 surgery, the Veteran had maximum restriction of his internal rotation.  Dr. S. advised continued precautions and stated that it may be one year before the Veteran reaches maximum recovery.  Thereafter, in June 2009, MRI of the left shoulder revealed postsurgical appearance status post subscapularis tendon repair surgery and recurrent full thickness tearing diffusely of the supraspinatus tendon.  Subsequently, the Veteran's private physician determined that surgical intervention was required for this recurrent tear.  The record reflects that a surgery was scheduled on August 21, 2009 but that the Veteran in fact underwent an open rotator cuff repair surgery in September 9, 2009, with a diagnosis of recurrent rotator cuff tear including subscapularis of the left shoulder girdle.  Therefore, a subsequent surgery necessitating at least one month of convalescence was required as early as in June 2009.

As such, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the rotator cuff repair of the left shoulder on November 4 necessitated convalescence beyond May 31, 2009 through September 8, 2009.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran meets the criteria for an extension of a total rating for convalescence beyond the initial six months under 38 C.F.R. § 4.30(b)(2).  


ORDER

Service connection for a low back disorder is denied.

An extension of a temporary total disability evaluation beyond May 31, 2009, based on convalescence following a left shoulder surgery on November 4, 2008, is granted.


REMAND

The Veteran is seeking entitlement to a TDIU.  Based upon its review of the Veteran's claims file, the Board finds this appeal must again be remanded because the RO failed to comply with the Board's September 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board ordered in its September 2011 remand, that a VA medical opinion be obtained as to whether the Veteran's service-connected disabilities precludes him from securing and following substantially gainful employment consistent with his education and occupational experiences, without any consideration to his age or to any impairment caused by nonservice-connected disabilities.  

In December 2011, a VA audiology examination was obtained wherein the VA examiner opined that the Veteran's hearing impairment did not prevent attainment of gainful employment.  However, in rendering this opinion, the VA examiner failed to consider the effect of the Veteran's service-connected left shoulder disability in concert with his tinnitus.  It is also noted that the VA examiner failed to elicit any information from the Veteran his full work and education history as no information is noted in the VA examination report.  

The Board observes that subsequent to the December 2011 VA examination, the Veteran was afforded an examination in June 2012 in conjunction with his claim for an increased evaluation for his service-connected left shoulder disability.  In that report, a VA nurse practitioner noted that due to limited range of motion and strength related to left shoulder condition, the Veteran would be limited to those occupations that that would require only the use of one hand--i.e. receptionist.  However, this opinion also lacks discussion of the Veteran's prior work and education history.  Thus, the Board finds that the VA medical opinions currently of record are inadequate and failed to comply with the directives of the September 2011 Board Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include September and December 2011 private treatment records from Dr. E.S. at the M. clinic in Eau Claire, Wisconsin.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must obtain a supplemental medical opinion, to determine the effects of his service-connected hearing and left shoulder disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.  

All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examination findings, the Veteran's statements as to the functional effects of service-connected disabilities, and the Veteran's education, experience, and occupational background, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, standing alone or in concert with each other, precludes him from securing and maintaining substantially gainful employment, without consideration of the Veteran's age.  

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

4.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


